Citation Nr: 0429547	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  00-16 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
osteomyelitis of the left leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from March 1943 to 
December 1945, including combat in Europe.  He received 
several decorations and citations, including the Purple Heart 
Medal for wounds received in combat in France.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  The RO denied 
entitlement to an evaluation in excess of 20 percent for 
osteomyelitis of the left leg.  

In September 2000, the veteran provided oral testimony before 
a Hearing Officer at the RO, and a transcript of this hearing 
is on file.  

In May 2003 the Board remanded the appeal to the RO for 
further development and adjudicative action.  

In November 2003, the undersigned Veterans' Law Judge 
approved and granted the representative's request for 
advancement of the veteran's case on the docket due to the 
veteran's qualifying age.  

In November 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In July 2004 the RO most recently affirmed the determination 
previously entered, and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim on appeal, 
obtained all relevant and available evidence identified by 
him, and provided him a full and complete VA examination, all 
in an effort to assist him in substantiating his claim for 
increased compensation benefits.  


2.  The July 2004 VA examination disclosed that osteomyelitis 
of the left leg is quiescent with no evidence of involucrum 
or sequestrum.

3.  The July 2004 VA examiner acknowledged that osteomyelitis 
of the left leg had caused weakened movement, fatigability, 
muscle atrophy, disuse noted as impacting upon functional 
capacity.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
osteomyelitis of the left leg have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA, and that the Board's decision to proceed in 
adjudicating the claim on appeal does not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim for an increased 
rating in December 1999.  The claim was denied in March 2000.  
The RO first issued notice to the veteran of VA's duty to 
assist and other VCAA responsibilities in letters dated in 
May 2003 and January 2004.  

The claim was readjudicated in a July 2004 supplemental 
statement of the case (SSOC).  As such, the timing of the 
VCAA notices comport with the CAVC's holding in Pelegrini, 
supra. 

The substance of the notices is satisfactory as well.  
Specifically, the July 2004 VCAA letter advised the veteran 
of his need to identify or submit evidence, not only of 
current left leg disorders, but medical evidence showing that 
this disorder is more severe than presently rated.  This 
notice also informed the veteran that VA would attempt to 
obtain any evidence that he identifies.  No reply is of 
record.  

The RO also provided the veteran with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claims.  There is no report of 
contact to indicate that he called with any question 
regarding this notice; no reply is of record.  

The Board has reviewed the claims file, including the 
veteran's documented clinical history, and the record appears 
complete.  

Moreover, and consistent with the duty to assist, the RO 
provided the veteran a VA examination in July 2004, at which 
time his service medical records and documented clinical 
history was reviewed in detail.  

Once all of the above was completed, the RO denied the claim 
on appeal in a July 2004 SSOC.  This SSOC, as with earlier 
SSOC's and the July 2000 SOC, advised the veteran of all 
appropriate regulations governing his claim for increase.  

The RO's statement of the case and supplemental statement of 
the case included a recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the results of the July 2004 
VA examination report and medical findings.  

No additional medical evidence was identified or received 
other than arguments of the veteran and his representative 
received after the July 2004 SSOC.  As such, VA has made 
every reasonable effort to identify and obtain all relevant 
records in support of the veteran's claim adjudicated on the 
merits herein, and no further notification or development 
action is indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  Finally, in this case, as 
stated above, the record already contains sufficient medical 
evidence upon which to adjudicate the claim-which includes a 
partial grant of the benefit requested.  Neither the veteran 
nor his representative has identified additionally available 
medical evidence relevant to the claim that has not already 
been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal has been completed within 
VCAA.  


Increased Evaluation

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2004). However, where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2004).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In this case, the veteran sustained a severe and penetrating 
shell fragment wound (SFW) to the left leg in August 1944 
while in combat with enemy forces in France.  



His injuries included a complete, compound and comminuted 
fracture of the tibia, characterized as "severe," with 
almost total loss of muscle group (MG) XII.  The Board notes 
that the veteran is service-connected for his SFW, with MG 
XII impairment, currently rated as 40 percent disabling.  
This matter is not on appeal.  

The veteran was diagnosed during service as having 
osteomyelitis of the left leg-related to his SFW injury 
described above.  After his separation from service in 
December 1945, the RO granted service connection for his left 
leg osteomyelitis by a February 1946 rating decision.  A 50 
percent disability evaluation was initially assigned, and a 
20 percent evaluation has been in effect from March 1980.  

The veteran's osteomyelitis is currently evaluated as 20 
percent disabling under Diagnostic Code 5000.  Pursuant to 
this code, a 10 percent evaluation is warranted if the 
veteran's osteomyelitis is inactive, following repeated 
episodes, without evidence of active infection within the 
past five years.  To warrant a 20 percent evaluation, the 
disability must be with discharging sinus or other evidence 
of active infection within the past five years.  A 30 percent 
evaluation is warranted where there is definite involucrum or 
sequestrum, with or without discharging sinus, and a 60 
percent evaluation is warranted where there are frequent 
episodes, with constitutional symptoms.  

Finally, a 100 percent rating is warranted where the 
veteran's osteomyelitis is of the pelvis or vertebrae, or 
extends into major joints, or is with multiple localization, 
or is with a long history of intractability and debility, 
anemia, amyloid liver changes, or other continuous 
constitutional symptoms.  38 C.F.R. § 4.71a.  

A review of the VA examination reports of February 2001 and 
July 2004 clearly demonstrate that the veteran's left leg 
osteomyelitis does not include any involucrum or sequestrum, 
and osteomyelitis has been reported to be quiescent.  
Accordingly, the schedular criteria for the next higher 
evaluation of 30 percent have not been met.


However, the July 2004 VA examination report shows that there 
is medical evidence of functional loss due to pain upon which 
to predicate assignment of an additional 10 percent 
evaluation pursuant to the criteria of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004).  In this regard, the VA examiner recorded 
that osteomyelitis of the left leg had caused weakened 
movement, fatigability, muscle atrophy, disuse noted as 
impacting upon functional capacity.  Thus, the higher rating 
of 30 percent is to be assigned.  38 U.S.C.A. § 5107(b); 
C.F.R. § 4.7.  

In reaching this determination, the Board acknowledges that 
the VA examiner gave the opinion that the veteran's left 
lower leg pain is mostly due to non-service-connected spinal 
stenosis and degenerative spondylolisthesis of L4-L5.  

An increased 30 percent rating is granted upon a generous and 
sympathetic review of the evidence of record.  When after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102.  In the case on appeal, the Board has given 
all benefit of the doubt in the veteran's favor.  However, 
there is no basis in law or fact for an evaluation in excess 
of 30 percent under Diagnostic Code 5000, or any other 
application rating code.  


ORDER

Entitlement to an increased evaluation of 30 percent for left 
leg osteomyelitis is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



